Abatement Order filed March 18, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00043-CR
                                ____________

                         HUNG PHUOC LE, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1371912


                                    ORDER
      According to information provided to this court, appellant is not represented
by counsel in this appeal. Our record contains appellant’s request for appointment
of counsel and an order from the trial court finding appellant indigent for purposes
of hiring counsel and preparation of the record. The order does not contain an
appointment of counsel, however. In addition, no reporter’s record has been filed
in this case. Walter Johnson, a substitute court reporter, informed this court that
appellant had not made arrangements for payment for the reporter’s record. See
Tex. R. App. P. 37.3(c)(2)(A). Accordingly, we enter the following order. See Tex.
R. App. P. 35.3(c).

      We ORDER the judge of the 185th District Court to determine whether
appellant is entitled to a free record and appointed counsel on appeal. The judge
shall appoint appellate counsel for appellant if necessary. The judge may conduct a
hearing if necessary and shall order the trial clerk to forward a record of any
hearing and a supplemental clerk’s record containing the court’s order regarding
the appointment of counsel and preparation of the reporter’s record. These records
shall be filed with the clerk of this court on or before April 18, 2014.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental record is filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion.

                                   PER CURIAM